Citation Nr: 1538997	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for residuals of a right proximal humerus fracture (right shoulder disability).

2. Entitlement to an initial rating in excess of 10 percent for hypesthesia, right side of the face.

3. Entitlement to an initial compensable rating for residuals of a mandible fracture.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned in a May 2011 hearing.  A hearing transcript was associated with the claims file and reviewed.  In December 2011, the Board previously considered these issues and remanded for additional development.

The issue of service connection for residuals of a mandible fracture and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show that the right shoulder is limited to 25 degrees above the side, nor is there a showing of ankylosis, union problems, or loss of the head of the humerus.

2. The evidence does not show severe incomplete or complete paralysis in the right side of the face.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for the right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2. The criteria for a rating in excess of 10 percent for hypesthesia on the right side of the face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2005 and December 2014, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters were received prior to the most recent adjudication by the RO, and the Veteran had an opportunity to act in response to the notice.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the right shoulder and hypesthesia in August 2006, September 2006, and June 2014.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiners discussed current symptoms and impairment and addressed the rating criteria.  

Following the Board's remand directives, the AOJ sent the Veteran a letter requesting additional information and obtained VA examinations for the right shoulder and hypesthesia.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, impairment, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

Right Shoulder

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional loss motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's right shoulder has been rated under Diagnostic Code 5201 for limitation of motion of the arm.  The RO assigned a 30 percent rating for limitation to midway between the side and shoulder level of the major, or dominant, arm.  Diagnostic Code 5201 provides for a maximum, 40 percent rating for limitation of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  Diagnostic Codes 5200 and 5202 provide for ratings in excess of 40 percent if there is ankylosis in the joint or loss of head, nonunion, or fibrous union of the humerus.  Id.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 30 percent for the right shoulder disability have not been met.  See 38 C.F.R. § 4.71a.

The evidence shows pain and limitation of motion of the right arm above shoulder level but not to 25 degrees from the side.  The VA examinations show that the Veteran is right-hand dominant.  The August 2006 examiner recorded pain and weakness in the arm and problems using the arm above shoulder level and below waist level.  The Veteran reported having to hold back at work, avoiding heavy lifting and heavy range of motion.  At that time, flexion was to 90 degrees (shoulder height) and abduction was to 70 degrees.  The June 2014 examiner recorded right shoulder flexion as 90 degrees and abduction as 70 degrees.  Again, ninety degrees is shoulder height.  See 38 C.F.R. § 4.71a, Plate I.  The examiner noted pain, excess fatigability, and less movement than normal after repetitive use of the right arm (abduction was to 60 degrees with repetition).  The Veteran denied flare-ups in symptoms.  The examiner recorded some abnormal strength in the right arm but active movement against resistance.  At the Board hearing, the Veteran continued to report that he could not work to 100 percent of his capacity because of the right shoulder.  He stated that he could not hold the steering wheel with his right arm, swing the arm when walking, have intimate relations, or lift his grandkids or groceries.  It is well documented that the Veteran has trouble working above shoulder height and lifting heavy objects.  However, even considering his reports of pain and fatigue, shoulder flexion to 90 degrees and abduction to 70 degrees (60 with repetitive movement) is significantly less than the limitation to 25 degrees required for the 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5201.

Moreover, the evidence does not show loss of head of the humerus, union problems, or ankylosis.  The June 2014 examiner found no ankylosis and no AC joint condition.  The August 2006 examiner did not mention ankylosis.   The May 2014 x-ray report diagnosed osteoporosis but not ankylosis.  The June 2014 examiner found no other impairment of the clavicle or scapula, including malunion and nonunion.  The May 2014 x-ray report shows deformity of the right humeral neck, degenerative changes in the joint, and spurring, but it does not mention nonunion or fibrous union.  Neither examination nor x-ray showed any abnormalities or problems with the elbow joint.  Thus, the Veteran could not receive a higher rating under another code for the shoulder/upper arm.  See 38 C.F.R. § 4.71a.

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's right shoulder disability could not receive a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged rating are also not appropriate, because the right shoulder symptoms were generally the same throughout the period of appeal.  Fenderson, 12 Vet. App. at 126-27.      

Hypesthesia on the right side of the face

The hypesthesia on the Veteran's face has been rated 10 percent disabling under Diagnostic Code 8207.  See 38 C.F.R. § 4.124a.  However, as the fifth cranial nerve was identified by the 2014 VA examiner, Diagnostic Code 8205 appears more appropriate.  That code section provides for a 30 percent rating for severe, incomplete paralysis and a 50 percent rating for complete paralysis.  Id.  

After review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for hypesthesia on the right side of the face have not been met.  See 38 C.F.R. § 4.124a.

The evidence does not show severe paralysis on the right side of the face.  At the September 2006 VA examination, the Veteran reported a light pressure and light sensation on the right side of his face but hardly any tingling or numbness.  The examiner recorded that facial sensation was minimally reduced.  At the Board hearing, the Veteran reported numbness, pain when eating, and tingling and slumping in the mornings on the right side of his face.  The May 2014 examiner identified Cranial nerve V as the affected nerve.  The examiner recorded mild numbness and mild decreased sensation but normal strength in the mid face.  The examiner characterized the overall nerve disability as moderate incomplete paralysis.  While the Veteran reported that his face slumped on the right side in the morning, there is no evidence of motor loss.  The examiner found normal strength in his facial muscles.  Primarily sensory symptoms and slumping in the morning do not demonstrate severe paralysis that is required for the 30 percent rating.  38 C.F.R. § 4.124a, DC 8205.  The examiners consistently classified it as mild or moderate.  Similarly, he does not have complete paralysis for the 50 percent rating.  Id.          

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's hypesthesia on the right side of his face could not receive higher ratings.  See Schafrath, 1 Vet. App. at 593.  The evidence does not show severe paralysis, which could allow for a higher rating under the other Diagnostic Codes for the cranial nerves.  38 C.F.R. § 4.124a.  The symptoms of hypesthesia on the right side of the face were generally the same throughout the period on appeal such that staged ratings are not necessary.  Fenderson, 12 Vet. App. at 126-27.      

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right shoulder and hypesthesia on the right side of the face are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and paralysis symptoms on the face.  The associated case law considers the effects of pain and excess fatigability.  The Veteran did not report any other symptoms related to these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A rating in excess of 30 percent for residuals of right humerus fracture is denied.

A rating in excess of 10 percent for hypesthesia on the right side of the face is denied.


REMAND

Previously, the Board directed the RO to schedule the Veteran for an examination for his mandible disability.  Records from the VA medical center show that he was scheduled for a dental examination on June 4, 2014 but did not attend.  At the Board hearing, the undersigned asked and the Veteran agreed to attend an examination if ordered by the Board.  He also was in attendance at VA examinations the week before the scheduled dental examination.  The claims file does not include a copy of notice to the Veteran of the June 4, 2014 examination.  The Veteran would benefit from a second attempt to schedule that examination.  The claim for TDIU is intertwined with the claim for an increased rating for the mandible disability.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his mandible disability and instruct the medical center to send the Veteran notice for the examination and provide a copy of the notice for the claims file.  Forward the claims file to the examiner.  The examiner should measure and record the current level of disability associated with the mandible fracture and discuss any limitation on employment from the disability.

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


